United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Summit, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0028
Issued: April 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 3, 2017 appellant filed a timely appeal from a June 13, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established that the acceptance of his claim should be
expanded to include additional right knee conditions causally related to his February 9, 2017
employment injury.

1
The Board notes that appellant submitted additional evidence after OWCP rendered its June 13, 2017
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 16, 2017 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 9, 2017 he injured his right knee and both shoulders
when he slipped going down stairs while in the performance of duty. He stopped work the next
day, on February 10, 2017, and resumed full-time limited-duty employment on February 28, 2017.
OWCP accepted the claim for a right knee contusion and right knee sprain.
A February 9, 2017 emergency room discharge summary indicated that appellant received
treatment on that date for right knee sprain and a bilateral shoulder injury.
In a February 17, 2017 duty status report (Form CA-17), an internal medicine physician
diagnosed a contusion of the shoulders and knee.3 He indicated that appellant could not work.
Dr. Clifford Schob, a Board-certified orthopedic surgeon, evaluated appellant on
February 27, 2017 for right knee pain that began after he slipped in snow going down stairs on
February 9, 2017, striking the lateral aspect of his right knee. He received treatment at the
emergency room on February 9, 2017 and was placed in a knee immobilizer and given a sling.
Dr. Schob noted that appellant had a history of preexisting right shoulder problems and currently
experienced constant right shoulder pain. He reviewed right knee x-rays obtained at the emergency
room that were negative for fractures. Dr. Schob diagnosed right knee pain, a contusion of the
right knee, and per anserinus and prepatellar bursitis of the right knee. He referred appellant for a
magnetic resonance imaging (MRI) scan study of the right knee.
A March 16, 2017 right knee MRI scan study revealed an irregular degenerative tear of the
lateral meniscus with lateral compartmental osteoarthritis, a horizontal tear of the medial meniscus
with a radial component and slight medial compartmental arthritis, a popliteal cyst, and small joint
effusion.
On March 21, 2017 Dr. Schob reviewed the results of the MRI scan study and discussed
appellant’s complaints of continued right knee pain. On examination he found no effusion or
instability, but tenderness to palpation at the prepatella bursae and lateral joint line. For the right
knee, Dr. Schob diagnosed pain, a contusion, a lateral meniscus tear, osteoarthritis, resolving
prepatellar bursitis, and resolving pes anserinus bursitis. He noted that the MRI scan study
confirmed “preexisting lateral compartment arthrosis with degenerative lateral meniscal tear
(posterior horn and body)” and medial compartment degenerative changes. Dr. Schob further
indicated that appellant had a preexisting right shoulder injury treated with surgery with apparently
no “significant shoulder injury as a result of his fall.”
An unsigned February 9, 2017 emergency room report, received by OWCP on March 21,
2017, indicated that appellant received treatment on that date from Dr. Helmi Saud, an osteopath.
The emergency room report provided a history of him falling onto his right side and hitting his
right shoulder and right knee against the railing when he slipped on stairs. Appellant was
discharged with a diagnosis of a right knee sprain and bilateral shoulder injury.

3

The name of the physician is illegible.

2

Dr. Schob, in an April 17, 2017 progress report, evaluated appellant for continued right
knee pain. On examination he found tenderness at the lateral joint line and a trace of effusion with
good stability and normal lower extremity sensation. Dr. Schob diagnosed right knee pain, a right
knee contusion, right knee osteoarthritis, and tears of the right lateral and medial meniscus. He
recommended a right knee partial medial and lateral meniscectomy.
On May 10, 2017 Dr. James Lee, Sr., an orthopedic surgeon, evaluated appellant for pain
in the right shoulder and right knee for which he claimed he suffered for the last month. He
obtained a history of appellant falling and twisting his right knee around February 9, 2017. Dr. Lee
diagnosed a current injury of a bucket-handle tear of the lateral meniscus of the right knee, a current
injury of a complex medial meniscus tear of the left knee,4 and right knee chondromalacia patellae.
He recommended surgery.
By decision dated June 13, 2017, OWCP denied expansion of the acceptance of appellant’s
claim to include the additional right knee conditions of a bucket-handle tear of the lateral meniscus,
chondromalacia patellae, pes anserinus bursitis, prepatellar bursitis, a lateral meniscus tear,
osteoarthritis, a medial meniscus tear, and a complex tear of the medial meniscus.5 It found that
he had not submitted rationalized medical evidence addressing how the February 9, 2017
employment injury caused or contributed to the diagnosed conditions.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he bears the burden of proof to establish that the condition is causally
related to the employment injury.6
To establish a causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence based on a complete factual and medical background, supporting such a causal
relationship.7 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.8 The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.9

4

It appears based on a review of his report that Dr. Lee meant a complex tear of the lateral meniscus of the right
rather than left knee.
5

OWCP referred to the complex tear as a left medial meniscus tear rather than a right medial meniscus tear.

6

See V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200 (2004).

7

See M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

8

See John W. Montoya, 54 ECAB 306 (2003).

9

See H.H., Docket No. 16-0897 (issued September 21, 2016); James Mack, 43 ECAB 321 (1991).

3

Neither the mere fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravate by employment
factors or incidents is sufficient to establish causal relationship.10
ANALYSIS
OWCP accepted that appellant sustained a contusion and sprain of the right knee due to a
February 9, 2017 slip and fall employment injury. It denied expansion of the acceptance of his
claim to include the right knee conditions of a bucket-handle tear of the lateral meniscus,
chondromalacia patellae, pes anserinus bursitis, prepatellar bursitis, a lateral meniscus tear,
osteoarthritis, a medial meniscus tear, and a complex tear of the medial meniscus. The Board finds
that appellant has not met his burden of proof to establish that the additional claimed conditions
were causally related to the accepted employment injury.
The opinion of a physician supporting causal relationship must be based on a complete
factual and medical background, contain affirmative evidence, address the specific factual and
medical evidence of record, and provide medical rationale explaining the nature of the relationship
between the diagnosed condition and the established work incident or factor of employment.11
A February 9, 2017 emergency room report provided the history of the February 9, 2017
employment injury and listed diagnoses of a right knee sprain and a bilateral shoulder injury. The
report, however, failed to relate any additional right knee condition to the accepted work injury,
and thus is of diminished probative value.
A physician of internal medicine, in a February 17, 2017 CA-17 form, diagnosed a
contusion of the shoulders and knee and found that appellant was disabled. However, as the report
contained an illegible signature, it is of no probative value as the author cannot be identified as a
physician.12
On February 27, 2017 Dr. Schob obtained a history of appellant slipping on stairs on
February 9, 2017 striking his right knee. He noted that he also had a history of prior right shoulder
surgeries. Dr. Schob diagnosed right knee pain, a right knee contusion, and per anserinus bursitis
and prepatellar bursitis of the right knee. He did not, however, specifically relate the diagnosed
conditions to the February 9, 2017 employment injury. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of diminished probative value on the
issue of causal relationship.13
Dr. Schob, on March 21, 2017, reviewed the results of the MRI scan study and diagnosed
right knee pain, a right knee contusion, a right lateral meniscus tear, right osteoarthritis, and
resolving right prepatellar and pes anserinus bursitis. He noted that the MRI scan study showed
10

See V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECABA 623 (2000).

11

See M.R., Docket No. 17-1154 (issued January 10, 2018); Robert Broome, 55 ECAB 339 (2004).

12

See L.D., Docket No. 17-1808 (issued December 28, 2017); Merton J. Sills, 39 ECAB 572, 575 (1988).

13

See M.S., Docket No. 17-0105 (issued December 7, 2017); S.E., Docket No. 08-2214 (issued May 6, 2009).

4

preexisting lateral compartment arthrosis and a degenerative lateral meniscal tear and degenerative
changes in the medial compartment. Dr. Schob also indicated that appellant had a preexisting
history of a right shoulder injury and opined that he did not believe that he appreciably injured his
shoulder when he fell. On April 17, 2017 he diagnosed right knee pain, a contusion, osteoarthritis,
a lateral meniscus tear, and a medial meniscus tear and recommended a partial medial and lateral
meniscectomy. Dr. Schob did not, however, address the causal nature of the diagnosed right knee
conditions. Without a specific causation finding and an explanation regarding how the February 9,
2017 employment-related fall caused or aggravated the additional diagnosed right knee conditions,
his opinion is of little probative value.14
On May 10, 2017 Dr. Lee discussed appellant’s history of twisting his right knee on
February 9, 2017 after a fall with complaints of locking and swelling of the right knee. He
diagnosed a bucket-handle tear of the right lateral meniscus, a complex medial meniscus tear, and
right knee chondromalacia patellae. Dr. Lee, while providing a history of the February 9, 2017
work injury, did not address the cause of the right knee conditions he had diagnosed, and thus his
opinion is insufficient to meet appellant’s burden of proof.15
On appeal appellant contends that both Dr. Schob and Dr. Lee found that he needed
surgery, and that he sent additional evidence from these physicians to the Board. As noted,
however, the Board cannot consider new evidence for the first time on appeal.16 Appellant may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that the acceptance of his claim should
be expanded to include additional right knee conditions causally related to his February 9, 2017
employment injury.

14

See M.R., supra note 11.

15

See Willie M. Miller, 53 ECAB 697 (2002).

16

See 20 C.F.R. § 501.2(c)(1).

5

ORDER
IT IS HEREBY ORDERED THAT the June 13, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

